Proceeding pursuant to CPLR article 78 inter alia to review a determination of the respondent Commissioner of the Department of Social Services of the State of New York, dated December 24, 1975 and made after a statutory fair hearing, which affirmed a determination of the respondent Commissioner of the Department of Social Services of the County of Suffolk to discontinue the grant of public assistance to petitioner in the category of aid to dependent children. Petition granted, determination annulled, on the law, without costs or disbursements, and respondents are directed to reinstate the grant of assistance in question, retroactively to the date of termination. The determination of the county agency, that it was going to discontinue petitioner’s grant of assistance on the ground that she failed to furnish necessary and accurate information, is unsupported by the record (see Matter of Figueroa v Lavine, 50 AD2d 562). Latham, Acting P. J., Margett, Titone and Mollen, JJ., concur.